DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-15 are presented for examination.
The IDS filed 6/22/2018 has been considered.

Specification
The abstract of the disclosure is objected to because it is not a concise statement of the technical disclosure, but instead simply repeats the language of the claims.  Correction is required.  See MPEP § 608.01(b).

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 

(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitations are “device identification engine”, “user identification engine”, “reporting engine”, and “tracking engine” in claims 1-5.
Because these claim limitations are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, they are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have these limitations interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitations to avoid them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitations recite sufficient structure to perform the claimed function so as to avoid them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-15 are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Bacco et al. (U.S. Patent Application Publication Number 2015/0221151), hereinafter referred to as Bacco.
Regarding claim 1, Bacco discloses a system, comprising: a device identification engine to: detect a portable computing device based on interaction of a user of the portable computing device with a security device (paragraph 43, indicates mobile device approaching access boundary, and paragraph 31, security system of figure 2), and determine an identifier associated with the portable computing device (paragraph 44, obtain unique identifier of mobile device); and a user identification engine to determine an identity of the user based on a data structure relating identifiers associated with portable computing devices to identities of users of the portable computing devices (paragraph 46, retrieves information for user associated with mobile device).
Regarding claim 2, Bacco discloses a reporting engine to indicate the identity of the user to an operator of the security device (paragraph 34, security guard).
Regarding claim 3, Bacco discloses wherein the reporting engine is to: receive a response from the operator to allow access to the user, and indicate to the security device to allow access to the user (paragraph 34, security guard controls access to access location).
Regarding claim 4, Bacco discloses wherein the device identification engine is to detect the portable computing device and determine the identifier without associating with the portable computing device (paragraph 44, passively obtains unique identifiers).
Regarding claim 5, Bacco discloses wherein the user identification engine is to determine that the user is unknown based on the identifier, and wherein the system further comprises a tracking engine to store the identifier based on the determination that the portable computing device is unknown (paragraph 34, informs security guard who is not authorized, and security guard sees information continuously in real time).
Regarding claim 6, Bacco discloses a method, comprising: detecting, using a processor, a portable computing device (paragraph 43, indicates mobile device); determining, using the processor, an identifier associated with the portable computing device is unknown (paragraph 34, user who is not authorized); and performing, using the processor, a security response based on determining the identifier is unknown, wherein the security response comprises at least one of capturing information about a user of the portable computing device and deterring presence of the user of the portable computing device (paragraph 34, informs security guard who is not authorized).
Regarding claim 7, Bacco discloses wherein deterring the presence of the user of the portable computing device comprises at least one of turning on a light, sounding an alarm, and 
Regarding claim 8, Bacco discloses wherein capturing the information about the user of the portable computing device comprises at least one of capturing an image of the user of the portable computing device and storing the identifier and an indication of a location at which the portable computing device was detected (paragraph 34, information overlayed on video display).
Regarding claim 9, Bacco discloses wherein the security response comprises transmitting a notification of the location at which the portable computing device was detected to a predetermined recipient (paragraph 34, informs security guard who is not authorized).
Regarding claim 10, Bacco discloses determining an identifier associated with another portable computing device is known (paragraph 46, retrieves information for user associated with mobile device); and transmitting a notification to a predetermined recipient that the identifier associated with the other portable computing device is known (paragraph 34, informs security guard who is authorized).
Regarding claim 11, Bacco discloses a non-transitory computer-readable medium comprising instructions that, when executed by a processor, cause the processor to: identify a user of a portable computing device based on interaction of the user with a security device (paragraph 46, retrieves information for user associated with mobile device, and paragraph 31, security systems of figure 2); determine an identifier associated with the portable computing device (paragraph 44, obtain unique identifier of mobile device); and track a location of the user based on the identifier associated with the portable computing device (paragraph 54, monitors signals indicating position of mobile device).
Regarding claim 12, Bacco discloses wherein the security device comprises at least one of a camera, a card reader, and an access panel (paragraph 31, cameras, access control devices, etc.).
Regarding claim 13, Bacco discloses wherein the instructions, when executed by a processor, cause the processor to determine the identifier associated with the portable computing device based on comparing a plurality of interactions of the user with the security device (paragraph 44, location sensors use signals transmitted by mobile device).
Regarding claim 14, Bacco discloses wherein the instructions, when executed by a processor, cause the processor to: detect an interaction purportedly of the user with the security device in which the portable computing device is not detected (paragraph 34, informs security guard who is not authorized); cause the security device to request additional authentication (paragraph 47, prompts user to capture image of themselves).
Regarding claim 15, Bacco discloses wherein the instructions, when executed by a processor, cause the processor to track the user based on access points detecting the location of the user (paragraph 54, monitors signals from location sensors).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Bliss (U.S. Patent Application Publication Number 2017/0230378) disclosed techniques for access authorization utilizing the distance between a mobile device and one or more broadcast beacons.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Victor Lesniewski whose telephone number is (571)272-2812.  The examiner can normally be reached on Monday thru Friday, 9am to 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Carl Colin can be reached on 571-272-3862.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Victor Lesniewski/Primary Examiner, Art Unit 2493